NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0476-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

RICKEY H. WILLIFORD, a/k/a
RICKEY H. WILLIFORD, JR.,
a/k/a RICKY H. WILLIFORD,

     Defendant-Appellant.
___________________________________

              Submitted April 4, 2017 – Decided April 20, 2017

              Before Judges Fisher and Ostrer.

              On appeal from the Superior Court of New
              Jersey, Law Division, Cumberland County,
              Indictment No. 14-12-0973.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Frank J. Pugliese, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Jennifer E. Kmieciak,
              Deputy Attorney General, of counsel and on the
              brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM
     Defendant Rickey H. Williford appeals from his conviction,

after a jury trial, of unlawful possession of a handgun, N.J.S.A.

2C:39-5(b), and doing so as a certain person not to have weapons,

N.J.S.A. 2C:39-7(b) — both second-degree crimes.       His sole point

on appeal is that a 2013 gun amnesty statute made his conduct

lawful.   He contends:

          POINT I

          MR. WILLIFORD WAS CONVICTED OF CONDUCT THAT
          DID NOT CONSTITUTE A CRIME AT THE TIME, THUS
          HIS CONVICTION IS ILLEGAL AND SHOULD BE
          VACATED.

          A)   The Plain Language of the Amnesty Law
               Establishes that Defendant Committed No
               Crime on December 17, 2013.

          B)   Mr.   Williford   was  Precluded   from
               Complying with the Terms of the Amnesty
               Law Following his Unlawful Arrest on
               December 17, 2013.

     Defendant's    argument   lacks   sufficient   merit   to   warrant

extended discussion in a written opinion.       R. 2:11-3(e)(2).        We

add the following brief comments.

     The statute upon which defendant relies states:

          Any person who has in his possession a handgun
          in violation of subsection b. of [N.J.S.A.]
          2C:39-5 . . . on the effective date of this
          act [August 8, 2013] may retain possession of
          that handgun . . . for a period of not more
          than 180 days after the effective date of this
          act. During that time period, the possessor
          of the handgun . . . shall:


                                  2                              A-0476-15T4
            (1) transfer that firearm to any person
            lawfully entitled to own or possess it; or

            (2)   voluntarily    surrender    that  firearm
            pursuant to the     provisions    of [N.J.S.A.]
            2C:39-12.

            [L. 2013, c. 117, § 1.]

Under N.J.S.A. 2C:39-12, a person will not be held criminally

liable for possessing a firearm "if after giving written notice

of his intention to do so . . . he voluntarily surrendered the

weapon[.]"

     Defendant had the burden to prove the amnesty law applied to

him, as it was in his interest to do so, and the amnesty law did

not create an element of the offenses charged.      See N.J.S.A. 2C:1-

13(d) (stating that the burden of proof for a finding of fact,

which is not an element of the offense, rests on the party whose

interests will be furthered if the finding were made).        He failed

to do so.

     According to the statute's plain language, see In re Kollman,

210 N.J. 557, 568 (2012) (stating if the statute's plain language

is clear, the court's interpretative task is complete), the amnesty

law applies only to persons in possession of a weapon on the

effective date.     See State ex rel. C.L.H.'s Weapons, 443 N.J.

Super. 48, 56 (App. Div. 2015).        Here, defendant was charged and

convicted of possessing a semi—automatic handgun on December 17,


                                   3                            A-0476-15T4
2013.     Defendant presented no evidence that he possessed the

firearm on August 8, 2013. Additionally, defendant did not provide

written notice to authorities, nor did he voluntarily surrender

his handgun.     We have noted that the statute was not intended to

shield from prosecution a person who "voluntarily surrender[s]" a

weapon only "after it has already been seized" by authorities.

Id. at 56-57.      In sum, the amnesty law provides defendant no

refuge.

     Affirmed.




                                  4                         A-0476-15T4